Citation Nr: 0007604	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a neck injury, claimed as muscle spasms.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a jaw 
disorder due to the residuals of a dental injection.

3.  Entitlement to service connection for tumors of the 
reproductive organs, currently diagnosed as uterine fibroid 
tumors.

4.  Entitlement to service connection for a chronic 
respiratory disorder.

5.  Entitlement to service connection for the chronic 
residuals of a broken left leg.

6.  Entitlement to service connection for an acquired 
psychiatric disorder.

7.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as abdominal pain.

8.  Entitlement to service connection for the residuals of 
keloid removal, bilateral earlobes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

On three separate occasions, the Board remanded several of 
the issues for additional development and clarification.  As 
such, all the service connection claims, with the exception 
of the claims for a psychiatric disorder and keloids of the 
earlobes, are now ready for appellate review.  Further, the 
remaining issues of whether new and material evidence has 
been submitted to reopen claims of service connection for 
neck and jaw disorders will also be discussed only in the 
REMAND section of this Board decision.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims considered herein.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of tumors of the 
reproductive organs.

3.  The medical evidence does not relate the veteran's 
uterine fibroid tumors with any event or occurrence on active 
duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between military service and the currently-diagnosed uterine 
fibroid tumors.

5.  A chronic respiratory disorder is not currently shown 
based on the medical evidence submitted for the record.

6.  The chronic residuals of a broken left leg are not 
currently shown based on the medical evidence submitted for 
the record.

7.  A gastrointestinal disorder, claimed as abdominal pain, 
is not currently shown based on the medical evidence 
submitted for the record.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
tumors of the reproductive organs, currently diagnosed as 
uterine fibroid tumors, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for a 
chronic respiratory disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).

3.  The claim for entitlement to service connection for the 
chronic residuals of a broken left leg is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).

4.  The claim for entitlement to service connection for a 
gastrointestinal disorder, claimed as abdominal pain, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

I.  Entitlement to Service Connection for Tumors of the 
Reproductive Organs, Currently Diagnosed as Uterine Fibroid 
Tumors

A review of the veteran's service medical records reveals 
that she complained of nausea secondary to birth control 
pills in March 1975 and was treated with Phenergan.  In 
September 1975, she reported cramping in her stomach due to 
menstruation.  She again sought treatment in January 1976 for 
menstrual cramps.  The examiner noted that the stomach cramps 
were severe and the veteran appeared weak.  She was noted to 
be hemorrhaging excessively.  A year later, she complained 
of, among other things, vaginal discharge in January 1977.  A 
pelvic examination revealed mild frothy discharge and Flagyl 
was prescribed.  In February 1977, she underwent a cytology 
examination and was noted to have an unusually small vaginal 
orifice.  The examiner remarked that she was unable to 
conduct an adequate examination and recommended a thorough 
pelvic examination under anesthesia.  In a June 1977 
gynecological examination report, there were no masses 
palpated and the veteran's uterus seemed normal, although the 
examiner noted abdominal wall guarding during the 
examination.  The progress note indicated that the pelvic 
examination was normal.  

In March 1978, the veteran was treated for a possible urinary 
tract infection after reporting white milky or brownish 
discharge.  In November 1978, a pelvic examination showed 
purulent discharge and tetracycline was ordered.  The July 
1979 separation examination report demonstrates a normal 
clinical evaluation of the veteran's pelvis based on a 
vaginal examination.  In addition, there is no indication of 
any in-service history of tumor, growth, or cysts.

Post service medical evidence reveals that she sought 
treatment through Employee Health in August 1988 for unnamed 
gynecological problems and she was referred to a clinic.  
There is no further treatment noted until a July 1991 pelvic 
ultrasound, which showed that the uterus was enlarged and 
somewhat lobular in appearance compatible with multiple 
fibroids.  It what appears to be a 1993 annual physical 
examination report, the veteran was noted to have a normal 
external pelvic examination and her cervix was clean.  
However, the clinical impressions included uterine fibroids, 
and dysfunctional uterine bleeding.  The treating physician 
recommended that the veteran undergo an abdominal 
hysterectomy.  However, a September 1993 treatment note 
indicates that the veteran desired to become pregnant and a 
treatment plan was initiated.  There is no further mention of 
fibroid tumors in the medical records except for one occasion 
in September 1998, when it was noted by history.

At a September 1995 personal hearing, the veteran testified 
that she was having lower abdominal pain and was told that 
she had fibroids.  She indicated that she was given birth 
control pills in service to regulate her cycle but that it 
did not help.  After service, she related that she had an 
ultrasound and was ultimately told she had fibroid tumors.  
One doctor recommended a total hysterectomy but she had not 
undergone that procedure.  She observed that she was first 
treated for gynecological problems a year after discharge but 
the records were not available.  Upon further questioning, 
she indicated that she was first told she had fibroid tumors 
after she underwent an ultrasound.

Based on the evidence above, the Board finds that the 
veteran's claim for tumors of the reproductive organs, 
currently diagnosed as uterine fibroid tumors, is not well 
grounded.  First, there is no evidence of fibroid tumors in 
service.  While the Board notes that the veteran experienced 
several gynecological complaints, including heavy flow, 
menstrual cramping, and vaginal discharge, the pelvic 
examinations were all normal.  Further, post-service medical 
records are negative for gynecological treatment until 1988, 
nearly ten years after service separation.  Moreover, there 
is no clear evidence of uterine fibroid tumors until 1991, 
some twelve years after service separation.  Significantly, 
other than the veteran's assertions, no physician has 
associated her uterine fibroid tumors to active military 
service.  Thus, the medical evidence of record fails to 
establish a medical nexus between active duty service and the 
veteran's current complaints, and the claim must be denied as 
not well grounded.  

II.  Entitlement to Service Connection for a Chronic 
Respiratory Disorder

A review of the veteran's service medical records reveals 
that in October 1976, she reported nasal congestion with 
cough.  Physical examination revealed pharyngitis and 
bronchitis.  In March 1978, she complained of fever, cough, 
and nausea and reported a long history of upper respiratory 
infections.  The clinical assessment was upper respiratory 
infection and she was treated with bedrest, fluids, and 
Ampicillin.  The July 1979 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
lungs and chest.  In addition, there is no indication of any 
in-service chronic respiratory disorder.

Post-service medical evidence indicates that the veteran was 
treated in November 1986 for laryngitis with Ampicillin.  In 
a July 1987 VA examination report, she had no complaints 
associated with a chronic respiratory disorder.  A September 
1990 chest X-ray was normal.  In August 1993, she sought 
treatment for an upper respiratory infection, which resolved 
without complications several weeks later.  

In a September 1995 personal hearing, the veteran testified 
that she had currently been diagnosed with a respiratory 
problem and was on antibiotics.  She denied receiving 
treatment while in service because she did not want it on her 
military record.  She indicated that she complained of a sore 
throat on several occasions and lost her voice.  She had been 
recently told that she had an upper respiratory infection.  
Upon further questioning, she related that she was constantly 
having respiratory problems with cough and phlegm but was not 
on constant medication.  She admitted to smoking a pack of 
cigarettes every other day and had never been told that she 
had emphysema or chronic obstructive pulmonary disease but 
was treated mostly for upper respiratory infections.  

Based on the evidence above, the Board finds that the 
veteran's claim for a chronic respiratory disorder is not 
well grounded.  First, there is no evidence of a chronic 
respiratory disorder in service.  While the Board notes that 
the veteran experienced a couple episodes of upper 
respiratory infections, the service separation examination 
revealed a normal clinical evaluation of the veteran's lungs.  
Further, post-service medical records show only two incidents 
of respiratory infection, the first in 1986, over seven years 
after service separation.  Moreover, at that time of post-
service treatment, there was no indication of a causal 
connection between her respiratory complaints and active 
military service.  Finally, the Board is persuaded by the 
lack of respiratory complaints in a July 1987 VA examination 
and a normal chest X-ray in September 1990.  Thus, the 
medical evidence of record fails to establish a medical nexus 
between active duty service and the veteran's respiratory 
complaints, and the claim must be denied as not well 
grounded.  

III.  Entitlement to Service Connection for the Residuals of 
a Broken Left Leg

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings consistent with a 
broken leg or ankle.  The Board notes that in August 1976, 
the veteran reportedly fell on her left knee.  It was 
described as swollen and painful.  The clinical assessment 
was soft tissue trauma and the knee appeared stable.  She was 
placed on light duty.  In September 1976, she sought 
treatment for a bruised right thigh.  A hematoma of the right 
thigh was noted.  There are no other medical records 
referencing a broken leg or ankle.  The July 1979 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's lower extremities.  In addition, there is no 
indication of any in-service history of a leg or ankle injury 
of any kind.

Post-service medical evidence reveals that the veteran 
tripped over a chair at her workplace in February 1988 and 
complained of pain in the lower right leg and ankle.  An X-
ray showed no fracture and an ace bandage was applied.  
Several days later, the injury was characterized as to the 
right knee.  In May 1989, she reported to Employee Health 
with a one-day complaint of pain in the anterior lower right 
leg.  She was treated with Motrin and warm compresses.  It 
appears that she also complained of right ankle pain in April 
1991 and was diagnosed with a right ankle strain.  

At the September 1995 personal hearing, the veteran testified 
that she broke her leg in service while serving at sea.  She 
indicated that they wanted to helicopter her in but she 
wanted to wait for treatment until they were back at port.  
She reported that she was placed on crutches.  She initially 
reflected that it was the right leg that was broken but then 
changed it to the left leg when it was pointed out that the 
RO had considered the claim as the residuals of a left leg 
fracture.  She noted that the leg was broken around the ankle 
area but appeared to admit that one doctor told her it was 
sprained.  She stressed that she was taken off duty because 
of it but she was not placed in a cast.  She related current 
problems with her shoes and noted that she limped at work.  
Upon further questioning, the veteran indicated that the 
doctor never actually told her that her leg was broken only 
that it could have been broken.  However, she stressed that 
it was broken because she was put on crutches.  She reported 
that she was given an ace wrap and used crutches for two or 
three days but never had a cast or surgery.

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran's claimed broken leg is related to service.  
First, there is no evidence of a fracture of the leg or ankle 
or similar symptomatology shown in service.  In addition, 
although the Board notes that the veteran had complaints 
associated with the left knee and right thigh, there was no 
indication that she was placed on crutches and no X-rays 
reflecting a possible fracture.  Finally, post-service 
medical evidence shows complaints of a right lower leg and 
ankle treatment due to an on-the-job injury; however, there 
was no connection made between the veteran's post-service 
treatment and military service.  Thus, the medical evidence 
of record fails to establish a medical nexus between active 
duty service and the veteran's complaints, and the claim must 
be denied as not well grounded.  

IV.  Entitlement to Service Connection for a Gastrointestinal 
Disorder, Claimed as Abdominal Pain

A review of the veteran's service medical records reveals 
that in January 1977, she complained of, among other things, 
nausea and vomiting after meals.  Bowel sounds were normal 
and she denied abdominal pain at the time of the examination.  
The examiner noted no palpable pathology.  Later that same 
month, she reported a two day history of constipation and was 
treated with Dulcolax.  When her bowels moved the day of the 
examination she complained of burning and was noted to have 
eaten hot tacos the night before.  The clinical impression 
was irritation due to ingestion of spicy foods.  

In October 1978, the veteran complained of a two week history 
of diarrhea and left flank pain.  It was noted that her 
father had died a few months previously.  In November 1978, 
she reported a six day history of pain in the right lower 
quadrant and had been told to seek a gynecological 
evaluation.  Physical examination revealed tenderness in the 
right lower quadrant near the pelvis.  The clinical 
impression was subsiding appendicitis v. ileitis v. renal 
colic.  In November 1978, she complained of right side pain.  
The examiner noted that it might be due to renal colic.  A 
week later, she reported no complaints and all findings were 
reported as negative, including a urinalysis, intravenous 
pyelogram (IVP), and barium enema.  Mineral oil and milk of 
magnesia were recommended and she was returned to regular 
duty.  The July 1979 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
abdomen and viscera.  In addition, there is no indication of 
any in-service history of a chronic gastrointestinal 
disorder.

Post service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a gastrointestinal disorder.  
At the September 1995 personal hearing, the veteran testified 
that she had tenderness across the lower abdomen in service 
and had trouble keeping food down.  She reported that she had 
a nervous stomach but was also bleeding from gynecological 
problems.  Upon further questioning, she related that she 
vomited after meals and was told that it could be related to 
her female problems.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that she has a 
gastrointestinal disorder, are not supported by the record.  
In particular, the Board must point out that the post-service 
medical evidence does not indicate that the veteran has been 
diagnosed with a current gastrointestinal disability.  While 
she has asserted that her abdominal problems are apparently 
the same complaints she reported in service, it must be 
emphasized that the medical evidence of record does not show 
that any chronic residuals of an in-service gastrointestinal 
disorder are exhibited at this time.

Specifically, service medical records show that the veteran 
was treated in service once for nausea and vomiting without 
pathology and once for irritation due to the ingestion of 
spicy foods.  However, the service separation examination was 
normal.  An absence of a chronic gastrointestinal disorder is 
further reflected in the complete absence of post-service 
medical treatment for a gastrointestinal disorder.  
Accordingly, despite the veteran's assertions to the 
contrary, the objective medical evidence of record does not 
show that a chronic gastrointestinal disorder is exhibited at 
this time.  Since, as previously discussed, service 
connection cannot be granted for a disability that is not 
currently manifested, the Board must find that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that service connection for a 
gastrointestinal disorder could be granted.  The Board 
accordingly finds that her claim for service connection is 
not well grounded and is therefore denied.

ORDER

Entitlement to service connection for tumors of the 
reproductive organs, currently diagnosed as uterine fibroid 
tumors, is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a chronic respiratory 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for the residuals of a 
broken left leg is denied on the basis that the claim is not 
well grounded.

Entitlement to service connection for a gastrointestinal 
disorder, claimed as abdominal pain, is denied on the basis 
that the claim is not well grounded.


REMAND

With respect to the remaining issues of new and material 
evidence to reopen a claim of entitlement to service 
connection for the residuals of a neck injury, claimed as 
muscle spasms, new and material evidence to reopen a claim of 
entitlement to service connection for a jaw disorder due to 
the residuals of a dental injection, entitlement to service 
connection for an acquired psychiatric disorder, and 
entitlement to service connection for the residuals of keloid 
removal, bilateral earlobes, the Board finds, as an initial 
matter, that determinations with respect to well-groundedness 
need not be made at this time as a remand is necessary in 
order to correct procedural or due process defects.  

With respect to the two claims for new and material evidence, 
the Board notes that during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test that had been used for new and 
material evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The now-current standard for the submission of 
new and material evidence was not in effect at the time of 
the original RO decision.  As such, due process in this case 
dictates that this case be remanded for initial consideration 
and readjudication by the RO under the guidance provided in 
Hodge. 

With respect to the claim for entitlement to service 
connection for an acquired psychiatric disorder, service 
medical records reference the veteran as having "very mild 
anxiety" and she was prescribed medication for sleep.  In a 
personal hearing, the veteran testified that she was 
receiving current VA psychiatric treatment; however, those 
records are not on file.  As the VA is deemed in constructive 
possession of VA medical evidence, an attempt should be made 
to associate those records with the claims file.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

With respect to the claim of service connection for keloids 
of the earlobes, the Board notes that it does not appear that 
the issue was timely appealed.  Specifically, under the 
appropriate regulations, an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely Substantive Appeal.  
38 C.F.R. § 20.200 (1999).  A Substantive Appeal consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information.  If a Statement of the Case 
addresses several issues, the appeal must either indicate 
that it is being perfected as to all issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (1999).  Additionally, a veteran may request an 
extension of the 60-day period for filing a Substantive 
Appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the Substantive Appeal. 38 
C.F.R. §§ 20.202, 20.303 (1999).

In this case, the RO denied entitlement to service connection 
for the residuals of keloid removal by rating decision dated 
in March 1995.  The notice of disagreement was filed in June 
1995.  By remand dated in September 1997, the Board noted 
that a Statement of the Case had not yet been issued.  
Thereafter, the RO issued a Statement of the Case in November 
1998.  The veteran was informed that she had had sixty days 
from the mailing of the Statement of the Case or the 
remainder of the one year period from the mailing of the 
rating decision, which ever was later, in which to file a 
Substantive Appeal.  38 C.F.R. § 20.302 (1999).  However, it 
appears to the Board that the veteran failed to timely file 
Substantive Appeal with the RO as required under the 
regulation.  38 C.F.R. § 20.300 (1999).  There was no further 
correspondence from the veteran on these issues until her 
service representative submitted a Statement of Accredited 
Representative in Appealed Case in May 1999.  Nonetheless, as 
the issue of timeliness is itself an appealable issue and was 
not addressed by the RO, the Board finds that the issue of 
timeliness of the Substantive Appeal on this issue should be 
remanded for consideration and the veteran should be accorded 
an opportunity to respond thereto.  See Marsh v. West, 11 
Vet. App. 468 (1998).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  The veteran is advised that while the 
case is on remand status, she is free to 
submit additional evidence and argument 
on any issue.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO should specifically contact 
the veteran to determine the names, 
addresses, and dates of treatment of any 
physicians, hospitals, treatment centers, 
or employers (private, VA or military) 
who have provided her with relevant 
treatment for any psychiatric disorder, 
not already associated with the claims 
file, including VA treatment records.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including VA records, to 
request specifically any and all medical 
or treatment records or reports relevant 
to her psychiatric claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

3.  The RO should thereafter readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder.  In the event the benefits 
sought are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

4.  The RO should also readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for the residuals of a neck 
injury and whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a jaw disorder due to the 
residuals of a dental injection with 
reference to the current standard for the 
submission of new and material evidence 
as outlined in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and 38 C.F.R. 
§ 3.156 (1999).  

If the RO determines that new and 
material evidence has been submitted such 
that one or both of the claims are 
reopened, it should then determine 
whether the reopened claim(s) is well 
grounded.  Elkins v West, 12 Vet. App. 
209 (1999).  The RO should only proceed 
to consider the merits of the case if the 
reopened claim(s) is found to be well 
grounded.  In the event the benefits 
sought are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

5.  With respect to the timeliness issue, 
the RO should readjudicate the issue of 
entitlement to service connection for the 
residuals of keloid removal, bilateral 
earlobes, to include whether a 
Substantive Appeal was timely filed.  The 
veteran and her representative should be 
provided with a Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto, if appropriate.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or her representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



